Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated June 27, 1979, which affirmed an order of the New York State Division of Human Rights dismissing petitioner’s complaint upon a finding of no probable cause to believe that respondents had engaged in an unlawful discriminatory practice relating to his discharge from employment. Order confirmed, without costs or disbursements, and proceeding dismissed. The evidence before the State Division of Human Rights substantially supported its determination (Matter of Lundy v United Parcel Serv., 71 AD2d 993). Mollen, P. J., Damiani, Gibbons and Martuscello, JJ., concur.